                                            Case 3:19-cv-01718-EMC Document 91 Filed 08/21/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FELIX BAUM,                                       Case No. 19-cv-01718-EMC
                                   8                    Plaintiff,                         ORDER GRANTING DEFENDANT’S
                                                                                           MOTION FOR LEAVE TO FILE
                                   9              v.                                       MOTION FOR RECONSIDERATION
                                                                                           AND MODIFYING PRIOR ORDER RE
                                  10     J-B WELD COMPANY, LLC,                            SUMMARY JUDGMENT
                                  11                    Defendant.                         Docket No. 90
                                  12
Northern District of California
 United States District Court




                                  13                                      I.       INTRODUCTION
                                  14           On July 28, 2020, this Court granted in part J-B Weld’s Motion for Summary Judgment.
                                  15   See Docket No. 86. J-B Weld has now moved for leave to file a Motion for Reconsideration,
                                  16   challenging the scope of that order and urging that the Court’s ruling—which was limited to
                                  17   addressing only California Business and Professions Code § 17533.7 as a predicate claim to
                                  18   Plaintiff’s UCL claim—should be expanded. Specifically, J-B Weld contends that it is entitled to
                                  19   summary judgment on all of Plaintiff’s predicate claims. As the motion cites no new cases and
                                  20   because Plaintiff already had the opportunity to respond to the arguments advanced and authorities
                                  21   relied upon by J-B Weld, the Court decides the motion without further briefing or argument.
                                  22                                       II.      BACKGROUND
                                  23           As the relevant facts and procedural background of this case were set forth in the Court’s
                                  24   prior order, see Docket No. 86, they are not recounted again here.
                                  25                                        III.     DISCUSSION
                                  26   A.      Legal Standard
                                  27           Under Civil Local Rule 7-9, a party must seek leave of the court to file a motion for
                                  28   reconsideration. Civ. L.R. 7-9(a). To prevail, a party “must specifically show reasonable
                                            Case 3:19-cv-01718-EMC Document 91 Filed 08/21/20 Page 2 of 7




                                   1   diligence in bringing the motion” and establish one of the following:

                                   2                  (1) That at the time of the motion for leave, a material difference in
                                                      fact or law exists from that which was presented to the Court before
                                   3                  entry of the interlocutory order for which reconsideration is sought.
                                                      The party also must show that in the exercise of reasonable diligence
                                   4                  the party applying for reconsideration did not know such fact or law
                                                      at the time of the interlocutory order; or
                                   5
                                                      (2) The emergence of new material facts or a change of law
                                   6                  occurring after the time of such order; or
                                   7                  (3) A manifest failure by the Court to consider material facts or
                                                      dispositive legal arguments which were presented to the Court
                                   8                  before such interlocutory order.
                                   9   Civ. L.R. 7-9(b). Motions for reconsideration are generally disfavored and are not the place for

                                  10   parties to make new arguments not raised in their original briefs. Northwest Acceptance Corp. v.

                                  11   Lynnwood Equip., Inc., 841 F.2d 918, 925–26 (9th Cir. 1988). “Nor is reconsideration to be used

                                  12   to ask the Court to rethink what it has already thought.” Gray v. Golden Gate Nat. Recreational
Northern District of California
 United States District Court




                                  13   Area, 866 F. Supp. 2d 1129, 1132 (N.D. Cal. 2011) (citing United States v. Rezzonico, 32 F. Supp.

                                  14   2d 1112, 1116 (D. Ariz. 1998)).

                                  15           Here, J-B Weld assert that there was “[a] manifest failure by the Court to consider material

                                  16   facts or dispositive legal arguments.” See Docket No. 90 at 1 (citing Civ. L.R. 7-9(b)(3)).

                                  17   B.      Analysis

                                  18           As stated in the Court’s prior order, Plaintiff’s Complaint alleges two counts: Count I is a

                                  19   UCL claim, premised upon: violations of California Business & Professions Code § 17533.7

                                  20   (Made in USA labeling), the FTC Act 15 U.S.C. §§ 45 and 45a, California Civil Code §

                                  21   1770(a)(4) (misrepresenting a product’s geographic origin), California Civil Code §§ 1572–73

                                  22   (actual and constructive fraud), and California Civil Code §§ 1709 (willful deceit and deceit to

                                  23   defraud the public or a particular class). Count II is a CLRA claim, premised upon California

                                  24   Civil Code § 1770(a)(4) (misrepresenting a product’s geographic origin). See Second Amended

                                  25   Complaint “SAC”) at 22–25, Docket No. 38.

                                  26           The Court previously granted summary judgment in favor of J-B Weld only as to the

                                  27   California Business & Professions Code § 17533.7. See Docket No. 86 at 16. However, J-B Weld

                                  28   argues that based on the authorities previously submitted, California’s 5% safe-harbor rule entitles
                                                                                         2
                                          Case 3:19-cv-01718-EMC Document 91 Filed 08/21/20 Page 3 of 7




                                   1   the company to summary judgment as to all of Plaintiff’s remaining claims as well. On further

                                   2   review of those authorities, the Court finds that argument has merit.

                                   3          J-B Weld relies on several district court cases in support of its contention that “numerous

                                   4   cases . . . have consistently applied the same Made in the U.S.A. standard and the California safe

                                   5   harbor to various claims and . . . [those cases] expressly did not limit its applicability to Section

                                   6   17533.7 claims.” Motion for Leave to File Motion for Reconsideration (“Mot.”) at 2, Docket No.

                                   7   90. The cases cited by J-B Weld are each discussed in turn.

                                   8          In Fitzpatrick v. Tyson Foods, Inc., No. 216CV00058JAMEFB, 2016 WL 5395955 (E.D.

                                   9   Cal. Sept. 27, 2016), aff’d, 714 F. App’x 797 (9th Cir. 2018), the plaintiff brought a UCL claim

                                  10   premised upon both “unfair conduct” and § 17533.7 and a CLRA claim premised upon a violation

                                  11   of California Civil Code § 1770(a)(4) (deceptive representations or designations of geographic

                                  12   origin in connection with goods or services). Id. at *1. The court first concluded that the plaintiff
Northern District of California
 United States District Court




                                  13   had failed to adequately allege a violation of § 17533.7 because “her complaint d[id] not include

                                  14   any allegations regarding the percentage of foreign sourced materials contained in Defendant’s

                                  15   products.” 2016 WL 5395955, at *4. It then addressed whether that failure “extinguishe[d]

                                  16   Plaintiff’s more general UCL claim for unfair conduct, Cal. Bus. & Prof. Code §§ 17200, et seq.,

                                  17   and CLRA claim for deceptive representations of geographic origin, Cal. Civ. Code § 1770(a)(4).”

                                  18   Id. To resolve that question, the court relied on the following explanation from the California

                                  19   Supreme Court:

                                  20                  If the Legislature has permitted certain conduct or considered a
                                                      situation and concluded no action should lie, courts may not
                                  21                  override that determination. When specific legislation provides a
                                                      “safe harbor,” plaintiffs may not use the general unfair competition
                                  22                  law to assault that harbor.
                                  23   Id. at *5 (quoting Cel-Tech Commc’ns, Inc. v. Los Angeles Cellular Tel. Co., 20 Cal. 4th 163, 182

                                  24   (1999)) (also noting that the safe-harbor rule had been applied in both the UCL and CLRA

                                  25   contexts). Accordingly, Fitzpatrick concluded that—without a viable § 17533.7 claim—

                                  26   California’s safe-harbor doctrine also barred the plaintiff’s other UCL and CLRA claims (alleging

                                  27   unfair conduct and deceptive representations of a product’s geographic origin). In other words, it

                                  28   found that the safe harbor applied to all of the plaintiff’s predicate claims because the California
                                                                                          3
                                          Case 3:19-cv-01718-EMC Document 91 Filed 08/21/20 Page 4 of 7




                                   1   legislature had made a clear and overriding judgment that “no action should lie” where the 5-

                                   2   percent safe-harbor limit was not exceeded. The court dismissed all predicate claims of the UCL

                                   3   and CLRA.

                                   4           In Alaei v. Rockstar, Inc., 224 F. Supp. 3d 992 (S.D. Cal. 2016), the plaintiff alleged

                                   5   violations of § 17533.7, a separate UCL claim premised both upon violations of § 17533.7 and

                                   6   upon unfair and deceptive practices, and a CLRA claim premised upon violations of § 1770. See

                                   7   Docket No. 4 in Case No. 3:15-cv-02959-JAH-BGS (S.D. Cal., filed Dec. 31, 2015). As in

                                   8   Fitzpatrick, the court first found that the plaintiff had failed to state a claim under § 17533.7

                                   9   because she “fail[ed] to specify . . . what percentage of [the d]efendants’ products are comprised

                                  10   of foreign-sourced ingredients.” Alaei, 224 F. Supp. 3d at 1000. It then turned to the question

                                  11   whether the plaintiff’s UCL and CLRA claims could survive based on the non-17533.7 predicate

                                  12   claims. It relied on the same passage from Cel-Tech to conclude that the safe-harbor doctrine
Northern District of California
 United States District Court




                                  13   barred those predicates as well. Id. at 1000–01 (first quoting Cel-Tech, 20 Cal. 4th at 182 (UCL);

                                  14   and then quoting Lopez v. Nissan N. Am., Inc., 201 Cal. App. 4th 572, 594 (2011) (CLRA)). In

                                  15   doing so, the court rejected the plaintiff’s argument that Cel–Tech prohibited use of the unfair

                                  16   competition law “to assault th[e safe] harbor only when specific legislation provides a ‘safe

                                  17   harbor’ provision.” Id. at 1001. Instead, it concluded that the safe-harbor provision evinced a

                                  18   legislative determination that “no action should lie” where the safe harbor was not exceeded and

                                  19   therefore that the safe harbor applied to all predicate claims, not just the § 17533.7 predicate. Id.

                                  20   The court found that to conclude otherwise would permit the plaintiff “to attack conduct which the

                                  21   legislature has thoughtfully considered and deemed lawful.” Id. at 1001.

                                  22           Finally, in Hass v. Citizens of Humanity, LLC, No. 14-CV-1404 JLS (WVG), 2016 WL

                                  23   7097870 (S.D. Cal. Dec. 6, 2016), the plaintiff alleged violations of § 17533.7, a separate UCL

                                  24   claim premised both upon violations of § 17533.7 and upon unfair and deceptive practices, and a

                                  25   CLRA claim premised upon violations of § 1770 (as in Alaei). See Docket No. 90 in Case No.

                                  26   3:14-cv-01404-JLS-WVG (S.D. Cal., filed June 9, 2014). As in the other two cases, the court first

                                  27   concluded that the plaintiff had failed to “raise a plausible inference that . . . [the foreign] materials

                                  28   constitute[d] more than five . . . percent of the total wholesale value of the product as required by
                                                                                           4
                                             Case 3:19-cv-01718-EMC Document 91 Filed 08/21/20 Page 5 of 7




                                   1   the amended § 17533.7.” Hass, 2016 WL 7097870, at *4 (citing Fitzpatrick, 2016 WL 5395955,

                                   2   at *4). It then relied on Fitzpatrick and Cel-Tech to conclude that “under California’s safe harbor

                                   3   doctrine, Plaintiff’s [failed] claim that Defendant violated § 17533.7 forecloses both of Plaintiff’s

                                   4   additional claims based on that alleged conduct.” Id. Because any allegations related to “unfair”

                                   5   business practices under the UCL or the §1770 predicate for the CLRA focused on the same

                                   6   alleged misconduct that underpinned the plaintiff’s § 17533.7 claims (which failed), the plaintiff

                                   7   could not proceed on her UCL and CLRA claims even based on the non-17533.7 predicate claims.

                                   8   Id.

                                   9            These cases indicate that the California legislature did not intend a claim of false “Made in

                                  10   USA” representations to lie where the 5% safe harbor is not exceeded. In the instant case, as

                                  11   explained in the summary judgment order, Plaintiff failed to present any evidence that a

                                  12   reasonable consumer would understand the “merchandise” at issue as including the “containers” in
Northern District of California
 United States District Court




                                  13   which that merchandise is packaged. See Docket No. 86 at 15. Accordingly, in light of this

                                  14   Court’s construction of merchandise, there was no evidence to support the contention that the 5%

                                  15   safe-harbor limit was exceeded, and the Court saw fit to grant summary judgment for Defendants

                                  16   to the extent that Count I (the UCL claim) was premised upon a violation of California Business &

                                  17   Professions Code § 17533.7. Id. at 16.1 However, what the cases cited by Defendant make clear

                                  18   is that, where there is no viable claim under § 17533.7, the California legislature has determined

                                  19   that “no action should lie.” Fitzpatrick, 2016 WL 5395955 at *5 (quoting Cel-Tech, 20 Cal. 4th at

                                  20   182). To permit a plaintiff to proceed on his or her other state law predicate claims (alleging, e.g.,

                                  21   fraud, deceit, or misrepresentation) where there is no § 17533.7 violation based on the safe-harbor

                                  22   would permit that plaintiff “to attack conduct which the legislature has thoughtfully considered

                                  23   and deemed lawful.” Alaei, 224 F. Supp. 3d at 1001. If there is no violation of § 17533.7 and its

                                  24   safe harbor, no state law claim will lie to the extent it arises out of the same conduct.

                                  25
                                       1
                                  26    Although not necessary to this decision, the Court notes that J-B Weld submitted substantial
                                       evidence showing that for 23 of the 24 products—even if packaging were included as part of
                                  27   “merchandise,” assuming the relevant metric for assessing the percentage of foreign content was
                                       wholesale price—the 5% safe harbor was not exceeded. Because of the ruling herein, the Court
                                  28   does not address whether J-B Weld would be entitled to summary judgment on this ground as
                                       well.
                                                                                       5
                                          Case 3:19-cv-01718-EMC Document 91 Filed 08/21/20 Page 6 of 7




                                   1           Plaintiff appears to concede that the cases discussed above would spell doom for his other

                                   2   state-law predicate claims (should his § 17533.7 claim fail), as he asserts that his “reliance on 15

                                   3   U.S.C. §§ 45 and 45a distinguishes this case from Fitzpatrick . . . , Alaei . . ., and Hass . . . .”

                                   4   Opposition to Motion for Summary Judgment at 14 n.8, Docket No. 79. In addition, he cited no

                                   5   case law that would support a different interpretation of those cases or a different outcome for this

                                   6   analysis.

                                   7           Accordingly, the Court now GRANTS Defendant’s Motion for Summary Judgment to the

                                   8   extent that Counts I and II are premised upon any violation of California state law (which fully

                                   9   disposes of Count II – the CLRA claim).

                                  10           J-B Weld asserts that, in light of the aforementioned cases, it is more broadly entitled to

                                  11   summary judgment on all of Plaintiff’s claims, including Plaintiff’s UCL claim to the extent it is

                                  12   premised upon violations of the FTC Act. Mot. at 3. However, the case law provided speaks only
Northern District of California
 United States District Court




                                  13   to the impact that a failed § 17533.7 claim has on the other state-law predicate claims; it does not

                                  14   directly address the relationship between Plaintiff’s federal predicate (15 U.S.C. §§ 45 and 45a),

                                  15   California’s 5% safe-harbor rule, and the UCL. Nonetheless, Cel-Tech instructs that “a plaintiff

                                  16   may not bring an action under the unfair competition law if some other provision bars” such an

                                  17   action. Cel-Tech, 20 Cal. 4th at 184; see also Perea v. Walgreen Co., 939 F. Supp. 2d 1026, 1040

                                  18   (C.D. Cal. 2013) (“[A] defendant is not liable under the UCL if some other law clearly permits the

                                  19   conduct.”); cf. Knevelbaard Dairies v. Kraft Foods, Inc., 232 F.3d 979, 994 (9th Cir. 2000) (citing

                                  20   Cel-Tech, 20 Cal. 4th at 184) (“[A] plaintiff may bring an unfair competition claim under

                                  21   California law unless some other provision bars the action by clearly permitting the conduct.”).

                                  22   Thus, even if Plaintiff could prove a violation of the FTC Act (15 U.S.C. §§ 45 and 45a) by

                                  23   showing that the foreign content of Defendant’s products exceeded the “all or virtually all” federal

                                  24   standard, no UCL claim would lie unless Plaintiff could show that the foreign content exceeded

                                  25   five percent of the total wholesale value of the product. As noted above, the 5% safe-harbor was

                                  26   meant to bar suits based on false “Made in USA” claims for merchandise falling within that safe

                                  27   harbor. There is no reason to believe that bar does not apply to all California laws addressing this

                                  28   subject, including the UCL.
                                                                                           6
                                          Case 3:19-cv-01718-EMC Document 91 Filed 08/21/20 Page 7 of 7




                                   1           Accordingly, the Court also GRANTS summary judgment as to Count I (UCL) to the

                                   2   extent that it is premised on a violation of the FTC Act.

                                   3                                         IV.      CONCLUSION

                                   4           For the foregoing reasons, the Court GRANTS summary judgment in favor of Defendant

                                   5   as to all remaining state-law predicate claims and the FTC Act predicate claim. This decision

                                   6   fully disposes of all of Plaintiff’s claims.

                                   7           This order disposes of Docket No. 90. The Clerk is directed to enter judgment and close

                                   8   this case.

                                   9

                                  10           IT IS SO ORDERED.

                                  11

                                  12   Dated: August 21, 2020
Northern District of California
 United States District Court




                                  13

                                  14                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  15                                                     United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         7
